Case 2:20-cv-14342-AMC Document 11 Entered on FLSD Docket 10/21/2020 Page 1 of 3



                     UM TED STATES DISTRICT COURT
                     SOUTH ERN DISTRICT OF FLORIDA                      FILED BY                    D C.
                                                                                                     .


                        CaseNo.2:20-cv-14342-> M
                                                                             02T 2 12222
 SECURITY S AND EXCHANGE                                                      ANGELAE.NR LE
 COM M ISSION                                                                cLE:K tJ.& :)lST.CT.
                                                                             s.o.oFFLA.-MIAMI

 Plaintiff,



 THOM AS GITY,SR,etal.,
 D efendants.
                                       /

               A nsw er ofThom asG itv.lr.and T reasure C oastPropertv EnterprisesL LC
                                          fo the C om plaint

        Thom as Gity,Jr.filesthisM sweron behalfofhimselfand hiswholly owned company,
 Treasure CoastEntem rises,LLC,to the Com plaint filed in this lawsuitby the Securities and
 ExchangeCom mission.

        First.1have no knowledge ofthe truth or accumcy ofthe allegations ofthe Complaint
 againstmy father,ThomasGity,Sr.

       Second.Idid receivealargesum ofmoney from m y fatherin early2019,but1am notsure
 oftheexactamount.

        Third.Ihaveno knowledgethatthemoneypaid tom ebym y fatherw mstainted.Ibelieved
 thatthem oney hepaid m ewasvalidly obtainedby him .

         Fourth.'l'he m oney paid to m e by m y fatherwas in partialpaym ent ofa longstanding
 financialobligation ofm y fatherto m e.

        Fic .None ofthe m oney paid to me by'm y fatherwmsdeposited in any ofmy business
 bank accounts. M y three businesses are a1l valid, functiorling businesses with income and
 eXPenSeS.

       Sixth.Thegeezing ofmy businessbank accountshasworked aseverehardship on m eas
 Ihavebeen unable to pay form erchandiseordered by m y businessorreceivepam entsfrom my
 custom ers.

      Seventh. have an IRA account at E*TRA D E Securities. N one of the m oney in m y
 E*TRADE IRA accountcame from any ofthemoney paid to m eby m y father.
9   Case 2:20-cv-14342-AMC Document 11 Entered on FLSD Docket 10/21/2020 Page 2 of 3



            Eighth.Irequestthatthefreezeofm ythreebusinessbank accountsatW ellsFargo aswell
     asmy E*TRAD E IRA accountbeliRed imm ediately and furtherthatthislawsuitbesortedoutand
     resolved msquickly aspossible,asmy wholly owned company,TreasureComstEntem rises,LLC,
     andIareonlyreliefdefendants,butthislawsuithashad seriousnegativeconsequencesform eand
     my businesses.l'd liketo/need to geton with my life.



     SERW CE OF THIS ANSW ER wasm ade by sending a copy to the Clerk'sofsce by ovem ight
     mail and by em ail to W ilfredo Hem andez, an attorney with the Securities and Exchange
     Commission,atFemandezW @ sec.gov.
           Dated October20.2020


                                            Respectfu        tt d,


                                            n     asJ.G i Jr.
                                              forhimselfand reasureCoastEntemrises,LLC,
                                            393 Southw estK estor Drive,
                                            PortSt.Lucie,FL 34953
                                            tjgityos@ yahoo.com
                                            (772)224-2835
Case 2:20-cv-14342-AMC Document 11 Entered on FLSD Docket 10/21/2020 Page 3 of 3
                                                 Alignto;cfFedExExpresseshiiiingIabelhere.        .


                         îllplkl@1(?RA (954'2'5-?B95                    l@1:cîtTE'!DEiT'D I
                                                                        cAn'e.:vilspagrnpjat !
                         3CI
                         :93BkKCBTORDR                                                       I
                             c!'
                               skk%I.uIL34953                           B'LLCRED' RD
                        TnWI
                          CLE
                            LR
                             KE
                              Kn
                               OFFE
                                  TR
                                   HG
                                    EU
                                     ZS
                                      OO
                                       UNRT
                                          zn t                                               j3
                                                                                             .
                            USZOURTHOUSE
                            l22N,MIAMIâVE vAY
                                                                       %9                    i
                                                                                             l
                                                                                             -
                                                                                             !
                            MIAMIFLD 1 a N
                         $'
                          C,                      .
                                                  t.
                                                   %..
                                                     k*                 t
                        l1l111111111111111llllIlN 1kl* llll111I1                                  '
                                         I                              j Iy
                                                                           l
                                                                                     ysrrx
                                                                                       Expr@w@    '
                                          l                                     I            !
                                                                                             ,


                                      ! ' 1 'I                                               j    .
                                 Il I . pi' ? '
                                              l
                                              ki
                                               kl
                                                ',
                                                 ',', -'           -                         l
                                                                                             '
                                                                                             -
                                                                                             i

                        r
                        '
                        la
                         -l
                          --'
                            :l39314 223292
                                                                       NE2-2122T12.  '2Mj
                                                                       FFICFITïûkECdIZ8T
                                                                                           nsR

                         S                          i                               'i-DV
                                                                                        SSJ2
                                                                                           1



                                                                                                  1



                                                        D          u. . jr .r        y.r
